Felton, J.
The claimant filed a claim against the Atlantic Company, a self-insurer, for compensation for an injury admittedly arising out of and in the course of employment. The deputy director found, and awarded compensation based on, an 80% loss of the use of an arm. The claimant appealed the award to the Fulton Superior Court which set aside the award of the deputy director and awarded compensation for the loss of an arm and the Atlantic Company excepts. Held:
Where the evidence adduced at the hearing showed that the claimant’s hand was cut and mashed so that the hand had to .be amputated two and one-half inches above the wrist and that the claimant suffered an 80% loss of the use of such arm because of such injury and amputation, and where there was no evidence of a total loss of the arm or total loss of the use of the arm, the deputy director’s finding of an 80% loss of the use of the arm and an award based thereon are conclusive; the Atlantic Company did not except to such award, and the superior court erred in setting aside the award of the deputy director and in finding that the claimant suffered a total loss of the arm.
The court erred in setting aside the award of the deputy director and in awarding compensation for the total loss of an arm.

Judgment reversed.


Sutton, C.J., and Worrill, J., concur.

Emory W. Fountain, Nall & Sterne, for plaintiff in error.
Joe Salem, contra.